Citation Nr: 0716470	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-34 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative right inguinal hernia.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to November 
1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In March 2006 and September 2006, the Board remanded the case 
to the RO for further development.  The veteran failed to 
appear at a rescheduled hearing in March 2007.  The case is 
now before the Board once again.  


FINDINGS OF FACT

1.  The veteran's postoperative right inguinal hernia is not 
shown to inoperable or irreducible.  

2.  The veteran's service-connected disorders include his 
status post right inguinal hernia, rated as 30 percent 
disabling, and status post left inguinal hernia, rated as 
noncompensable.  The combined rating is 30 percent.  This 
evaluation does not meet the schedular requirements for 
assignment of a TDIU.  

3.  The veteran has a high school education and last worked 
in 2001 as a dish washer.  

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post right inguinal hernia, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1-4.14, 4.114, Diagnostic 
Code (DC) 7338 (2006).

2.  The criteria for assignment of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.340, 4.16(a)-(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with VCAA letters in October 2002 
(regarding the increased rating) and April 2006 (regarding 
the increased rating issue and the TDIU issue).  These 
letters discussed the pertinent evidence, and the laws and 
regulations related to these claims.  These documents 
essentially notified the veteran of the evidence needed to 
prevail.  Specifically, the letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, rating decisions denying the claims were 
promulgated prior to the veteran receiving notice.  However, 
the Court recently held that even when notice is not provided 
prior to the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
May 2006.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran and others.  The Board finds that there are no 
additional medical records necessary to proceed to a decision 
in this case.

Numerous VA examinations have been conducted that address the 
etiology of current abdominal complaints.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Background

The veteran underwent left and right inguinal hernia repair 
during service.  In August 1983, service connection was 
established for postoperative bilateral inguinal 
herniorrhaphy.  

Private emergency room records reflect that the veteran was 
seen in July 2001 for complaints of intermittent right groin 
pain.  The diagnosis was right inguinal hernia.  Subsequently 
dated VA treatment records do not actual show treatment for a 
hernia, but it was noted that the veteran complained that 
this condition affected his ability to work.  

When examined by VA in March 2002, it was noted that the 
veteran recovered uneventfully from his left inguinal 
herniorrhaphy and it was not asymptomatic.  However, he had 
had recurrence of the right hernia with descending herniation 
into the scrotum with episodes of severe pain on average of 
twice per week.  There was constant aching in the area which 
was aggravated by attempts to aid in bowel movements with 
associated urinary urgency.  The only relief was when he sat 
still and because of this, he was unable to gain employment 
anywhere.  Exam revealed a well-healed surgical scar on the 
left with no evidence of hernia recurrence.  The right 
inguinal region revealed a well-healed 2 inch surgical scar 
that was a tender bulge with herniation of the bowel into the 
scrotum.  Acute tenderness was present.  Even when the 
veteran was lying down, the examiner was unable to reduce the 
hernia.  There was no evidence of strangulation at the 
present.  The  veteran had not attempted to use a truss or 
belt.  The condition was not reducible, but was operable.  

In March 2002, the RO reclassified the veteran's condition as 
two disorders rather than one.  A 30 percent rating was 
assigned for status post right inguinal hernia.  A 
noncompensable rating was assigned for status post left 
inguinal hernia.  

VA records show that the veteran underwent repair of the 
recurrent right inguinal hernia in August 2002.  He required 
a work restriction of no heavy lifting over 10 pounds until 
October 25, 2002.  He was assigned a temporary total 
evaluation in a December 2002 rating decision.  

The veteran filed a claim for TDIU benefits in November 2002.  
He reported a high school education and said that he had last 
worked in October 2001 as a dish washer.  

When examined by VA in January 2003, the veteran said that 
his hernia pain occurred anywhere from 1-24 hours after 
lifting, pulling, or other straining activity.  He sometimes 
doubled over for an hour or two with discomfort.  Because of 
this, he was unable to work.  Exam showed bilateral inguinal 
hernia scars, and there was a new scar on the right inguinal 
area above the inguinal ligament.  There was no hernia 
detected on either side.  There was some discomfort over the 
right side, and he said that his testes were tender.  The 
final diagnoses included recurrent right inguinal hernia, 
surgically repaired four months ago.  

In a statement added to the record in November 2003, a friend 
of the veteran attested to the fact that the veteran 
experienced pain associated with his hernia.  

The Social Security Administration denied the veteran's claim 
for benefits in an April 2006 determination.  

As noted earlier, he requested rescheduling of a personal 
hearing.  The hearing was rescheduled, but he failed to show.  

Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.3.

The veteran's right inguinal hernia is currently rated as 30 
percent disabling under Diagnostic Code 7338.  Under this 
provision, a 30 percent evaluation is warranted for a small 
postoperative recurrent hernia, or an unoperated irremediable 
hernia that is not well supported by a truss or is not 
readily reducible.  The next higher rating of 60 percent is 
assigned where there is a large postoperative recurrent 
hernia that is considered inoperable, which is not well 
supported under ordinary conditions, and not readily 
reducible.  See 38 C.F.R. § 4.114, DC 7338.

The residuals of inguinal hernia repair are rated under 
diseases of the digestive system, specifically, DC 7338.  See 
38 C.F.R. § 4.114.  By regulatory amendment effective July 2, 
2001, changes were made to the portion of the schedular 
criteria for evaluating diseases of the digestive system that 
addresses disabilities of the liver - but not to DC 7338.

The evidence of record shows that the veteran's right 
inguinal hernia was repaired in August 2002 without 
recurrence.  On examination by VA in January 2003, no hernia 
was detected.  As such, there is no evidence of any 
recurrence of the veteran's right inguinal hernia to the 
extent required for a 60 percent evaluation under Code 7338.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 30 percent for the veteran's service-connected 
right inguinal hernia.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
a preponderance of the evidence is against the claim, the 
doctrine is not for application in this case. Therefore, the 
appeal is denied.

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2006).

In this case, the veteran has a high school education.  He 
reported in 2002 that he last stop working in 2001 as a dish 
washer.  He also reported previous work experience as a line 
runner.  

Here, the veteran has only one compensable service-connected 
disability and that is the 30 percent status post right 
inguinal hernia discussed above.  Manifestations of his left 
inguinal hernia are not currently demonstrated.  He does not 
meet the minimum schedular criteria for a TDIU.  It is the 
established policy of VA, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service- connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed. 38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the veteran is not unemployable due to 
his service-connected disabilities.  There is no evidence of 
record that the veteran's inguinal hernia was recurred and no 
restrictions on his activities are indicated in the clinical 
record.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Thus, the Board is unable to identify a reasonable basis for 
granting the veteran's claims.  Also considered was referral 
of the case for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis 
for further action on this question as there are no 
circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative right inguinal hernia is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


